DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed May 26, 2021.  Claims 1-20, are currently pending.

Priority
Certified copy of priority document KR-10-2020-0149548, dated November 10, 2020, is acknowledged which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, 13, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by IWAI et al (hereinafter IWAI) (US 2016/0029193).
	Regarding claims 1, 13, IWAI discloses an emergency call service system for a vehicle, the emergency call service system comprising: 
	a vehicle terminal configured to collect vehicle data during driving (when the M2M device 11_1 collects pieces of event information from a plurality of other M2M devices and transmits the collected information to the M2M service PF 31, the M2M device 11_1 may transmit information about the number of collected events to the M2M service PF 31,  via the mobile network 25) (paras. 0052, 0085); and 
	a server (a plurality of application servers that provide an application service) (abstract; para. 0031) configured to: 
		determine whether an accident occurs in the vehicle based on the vehicle data (the determination made whether airbag was deployed or not) (para. 0043); and 
		request rescue from an emergency call center when it is determined that the accident occurs in the vehicle(a received a data distribution request from a flash report transmission station transmits an emergency distribution message) (abstract; para. 0102).   
	Regarding claim 2, IWAI discloses wherein the vehicle terminal is configured to: collect at least one of location data, speed data, angular acceleration data, or an airbag deployment signal of the vehicle (the M2M device 11_1 may detect that, for example, an airbag has been operated, by using information output from a sensor, the M2M device 11_1 may notify the M2M service PF 31 of event information indicating that a traffic accident has occurred) (paras. 0040, 0043).   
	Regarding claim 9, IWAI discloses determine that the accident occurs in the vehicle when the vehicle data is not received within a transmission time corresponding to a vehicle speed while the vehicle is traveling (the determination made whether airbag was deployed or not when it occurs (in time)) (para. 0043).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWAI et al (hereinafter IWAI) (US 2016/0029193) in view of Jeon et al (hereinafter Jeon) (US 2020/0126325).
	Regarding claim 8, IWAI discloses limitation analyzed above with claim 1.  IWAI does not expressly show no notify the server that the vehicle is parking when the vehicle is parking.  Jeo discloses parking system may perform parking of the vehicle 100, in response to an event occurrence, and control the communication unit such that the selected vehicle information is preferentially transmitted to the server) (paras. 0027, 0212-0215).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the teaching for parking notify to server with the system of IWAI for the benefit of provide an exit of the vehicle 100 from a parking lot. 
	
Allowable Subject Matter
Claims 3-7, 11-12, 14-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.